PER CURIAM:
Claimant seeks $184.75 for overpayment of the Privilege Tax in registering his 1981 Ford pickup truck in West Virginia. In addition, he seeks $60.00 for mileage occasioned by seven trips to and from his home in Hurricane, West Virginia, to Charleston, West Virginia, in pursuing this claim.
Claimant had traded his Chevrolet van for the 1981 Ford pickup truck. As a result of that transaction, he ad an encumbrance which was reflected on the title of the vehicle. The Privilege Tax as assessed on an amount that was in excess of the value of the transfer of he vehicles. The claimant made trips to the respondent agency and to the Governor's Office in an attempt to resolve this matter. He stated that it is 29 and 1/2 miles one way from his home to the Capitol.
In its Answer, respondent admits the allegations regarding the overpayment of fees to respondent agency. The Court denies the claim for mileage to and from charleston but makes an award of $184.75, representing overpayment of the privilege tax.
Award of $184.75.